 Case 1:20-cv-00865-MN Document 8-1 Filed 08/13/20 Page 1 of 2 PageID #: 116



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

MOUNTECH IP LLC,
                                                     Civil Action No.: 1:20-cv-00865-MN
             Plaintiff,

      v.                                             TRIAL BY JURY DEMANDED

BLACKBERRY CORPORATION,

             Defendant.

    AFFIDAVIT IN SUPPORT OF REQUEST FOR CLERK’S ENTRY OF DEFAULT

        I, Jimmy Chong (“Affiant”) being first duly sworn and deposed, does hereby state, under

penalty of perjury, the following true and accurate facts to the best of information and belief:

        1.      I have personal knowledge of the matter asserted herein.

        2.      I am a partner with the Chong Law Firm, counsel for Plaintiff, Mountech IP LLC

(“Plaintiff”) in this action.

        3.      Plaintiff filed its Complaint herein against the Defendant, Blackberry

Corporation, (“Defendant”), on June 28, 2020 (see D.E. 1). A copy of the Complaint is attached

hereto as Exhibit A.

        4.      On June 30, 2020, Plaintiff caused the Summons and Complaint, along with filed

Exhibits, to be served upon Defendant by and through it statutorily required Registered Agent,

Corporation Trust Company (see D.E. 6). A copy of the executed summons is attached hereto as

Exhibit B.

        5.      Under the Federal Rules of Civil Procedure, Defendant’s deadline to answer,

move, or otherwise respond to Plaintiff’s Complaint was July 21, 2020.

        6.      Neither Plaintiff nor the Court have granted Defendant an extension of time to

answer, move or otherwise respond to Plaintiff’s Complaint.
 Case 1:20-cv-00865-MN Document 8-1 Filed 08/13/20 Page 2 of 2 PageID #: 117




       7.      Defendant has failed to answer, move or otherwise response to Plaintiff’s

Complaint as required by Federal Rules of Civil Procedure 2(a)(1)(A).

       8.      For this reason, Plaintiff, in accordance with Rule 55(a) of the Federal Rules of

Civil Procedures, respectfully requests that the Clerk enter an Order of Default, in the form

attached hereto, against the Defendant, Blackberry Corporation.

       I declare, under penalty of perjury under the laws of the United States of America and the

State of Delaware, that the foregoing is true and correct.

       FURTHER AFFIANT SAYETH NAUGHT.

Dated: August 13, 2020                         Respectfully submitted,

                                               /s/Jimmy Chong
                                               Jimmy Chong (#4839)
                                               2961 Centerville Road, Suite 350
                                               Wilmington, DE 19808
                                               Telephone: (302) 999-9480
                                               Facsimile: (877) 796-4627
                                               Email: chong@chonglawfirm.com




                                                 2
